DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/19/20 has been entered.

Status of Actions/Status of Claims
The Examiner for your application in the USPTO has changed.  Examiner Janice Silverman can be reached at (571)272-2038.
The new examiner of record acknowledges the receipt of the arguments by the Applicant filed on 08/19/2020. Claims 20-30 and 40-48 are pending. Claims 1-19 and 31-39 are cancelled.  Claim 20 is amended. Claims 40-48 are new. Accordingly, Claims 20-30 and 40-48 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Withdrawn Rejections
nd paragraph, filed 08/19/2020, with respect to the 103 rejection over Byers et al. have been fully considered and are persuasive. Byers et al. showed different photosynthesis inhibitors but not diuron, and Applicant argued that a skilled artisan will not be able to predict the success of diuron for thinning flowers and/or fruits without causing injury based on Byers et al.’s teaching. This rejection has been withdrawn. 
Claim Objections
Claims 26-28 are objected to because of the following informalities: The calcium salts are not recited as components in Claim 20 where these claims depend from.  As such, the claims should recite “wherein the composition further comprises” to make it clear that the salts are additionally present in the composition recited in Claim 20.  Appropriate correction is required.
Claims 42-48 are objected to because of the following informalities: These claims recite “wherein the diuron is a component of a composition….” Because these claims depend from Claim 20, it would be proper to recite “wherein the diuron is a component of the composition….” to indicate antecedent and clear reference to the composition in Claim 20. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-21, 24-25, 30, and 42-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moss, G. I. (HortScience 11(1):48-50. 1976.), hereinafter Moss, and in view of Guardiola, J. L. and Garica-Luis, A. (Plant Growth Regulation 31: 121–132, 2000), hereinafter Guardiola, and Greene, D. W. (HortScience, Vol. 37(3), June 2002), hereinafter Greene.
Applicant’s Invention
Applicant claims a method of thinning fertilized flowers and/or fruits on a plant comprising applying diuron to at least one organ of the plant so as to thereby thin fertilized flowers and/or fruits on the plant, wherein: (a) the diuron is applied in the 3 to 30 mm fruit stage, or (b) the diuron is applied in a composition comprising: at least 70% by weight of water, and 0.001% by weight to 0.2% by weight of diuron. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Moss is in a related field of endeavor and describes the application of diuron (also known as DCMU) at 0.25% w/v in water, applied twice to thin navel orange fruits (Abstract; p. 48, Col. 1 last paragraph to Col. 2, 1st paragraph; p. 48, Col. 3, 2nd paragraph). Moss recites application method by dipping leaves into diuron solution, and spraying of trees (Col. 2, 2nd paragraph), which renders obvious the application to one organ of the plant.  Moss does not teach additional active substances with diuron, reading on the feature of Claim 25, with 0.25% diuron solution being diluted with water (p. 48, Col. 1 last paragraph to Col. 2, 1st paragraph), and thus also renders obvious the amount of water and the concentrations of diuron instantly claimed in Claims 20 and 42-48, Moss explicitly teaches that  Claims 20 and 21. Moss describes the net photosynthesis halting after treatment with DCMU, and reduced number of fruit was observed after the second application (Col. 3, paragraphs 3-4). Moss reads on the feature of Claim 30 regarding the number of application of diuron.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Moss does not teach the application of diuron in the 3 to 30 mm fruit stage. 
	Guardiola is in the same field of endeavor and teaches increasing the fruit size of citrus by thinning the fruit growth. Guardiola recites that fruitlet growth rate may be limited by the capacity of the path of transport; during cell division, when the fruit diameter is 5-15 mm, the xylem and phloem cross sectional area in the pedicel are directly related to fruit size (p. 123, L. Col., 2nd and 3rd paragraphs). As such, fruit thinning at this stage would potentially lead to increased fruit size. Guardiola renders obvious the instantly claimed fruit stage in Claims 20 and 24. 
Greene supports Guardiola by teaching thinning chemicals, time of application, and environmental factors to consider when thinning apples. Greene teaches that historically, most chemical thinners are applied when fruit are 7-12 mm, the time when most chemical thinners are effective because during this period of time, shoots and fruit are rapidly growing.  Greene teaches that during this time, shoots and fruit are competing for available carbohydrate, and the demand may exceed the supply. With the reduction of crop load, fruit size increases (p. 479, L. Col., last paragraph to R. Col., 1st and 2nd paragraphs). Greene teaches that application of chemical thinners at 14-18 mm stage generally diminish the thinners’ effectiveness, except when weather has been sunny and cool, and fruit have not been subjected to stress (p. 479, R. Col., paragraphs 1-4). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date to combine Guardiola’s teaching with the method of Moss and apply the composition containing diuron when the orange fruit is at 5-15 mm, at the time of cell division, to limit the fruitlet growth rate because Guardiola suggested that fruit thinning at this stage would potentially lead to increased fruit size. A skilled artisan would have been further motivated to do so because Greene supports Guardiola in teaching that most chemical thinners are effectively applied at the fruit stage of 7-12 mm, when shoots and fruit are rapidly growing to intensify competition. The size range taught by Guardiola lies inside the range in instant Claim 20, and overlaps with Claim 24. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Regarding the concentrations of diuron and amount of water instantly claimed, the prior art’s teaching of 0.25% diuron in water overlaps with the at least 70% water and is close to the 0.001% to 0.2% diuron in Claim 20, overlaps with the weight of water in Claims 43-46 and 48, while the diuron concentration is close to the concentration range of 0.002-0.1% by weight diuron in Claim 47. A prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Such is the case with the 0.25% w/v concentration taught by Moss. While the exact concentration instantly claimed is not disclosed by Moss, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such application rate is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of concentration of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum .

Claims 20-30, and 40-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moss, G. I. (HortScience 11(1):48-50. 1976.), hereinafter Moss, and in view of Guardiola, J. L. and Garcia-Luis, A. (Plant Growth Regulation 31: 121–132, 2000), hereinafter Guardiola, and Greene, D. W. (HortScience, Vol. 37(3), June 2002), hereinafter Greene, as applied to Claims 20-21, 24-25, 30, and 42-48 above and in view of Lange et al. (California Agriculture, MARCH, 1967), hereinafter Lange, and Baur et al. (US 2004/0242425 A1, Dec. 2, 2004), hereinafter Baur, as evidenced by Lange, A. H. (California Agriculture , February, 1968), hereinafter Lange2.
Applicant’s Invention
Applicant claims a method of thinning fertilized flowers and/or fruits on a plant comprising applying diuron to at least one organ of the plant so as to thereby thin fertilized flowers and/or fruits on the plant, wherein: (a) the diuron is applied in the 3 to 30 mm fruit stage, or (b) the diuron is applied in a composition comprising: at least 70% by weight of water, and 0.001% by weight to 0.2% by weight of diuron; wherein plant is pome, i.e. apple or pear; wherein diuron is applied at 0.005 to 2 kg/ha per application; wherein the diuron is applied at an amount of 0.01 to 1 kg/ha per application; wherein the diuron is applied at an amount of 0.01 to 0.5 kg/ha per application; wherein component comprises calcium formate, the weight ratio of diuron to calcium salts and formates is 1: (.1 to 500): (0.16 to 02). 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
	The teachings of Moss, Guardiola and Greene have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

Moss, Guardiola and Greene do not specifically disclose the composition additionally comprises a calcium formate at a concentration of diuron to calcium salts and formates is 1:(0.1 to 500): (0.16 to 900). 
	Lange is in the field of herbicides describes the use of diuron and simazine as herbicide in California apple and pear orchards (p. 10, Col. 1, 1st paragraph). Diuron was soil-applied at rates of 1, 2, and 4 lbs on lighter soils with young trees and 2, 4, and 8 lbs on heavy soils and older trees (p. 10, Col. 3, 1st paragraph; Table 1).  Diuron was found to be safer to use for pears than simazine, but both were generally safe at up to 2 and 4 lbs per acre; and diuron is safer on older trees than young trees, while simazine are preferred on young trees (p. 11, Cols. 2 and 3). Young apple trees treated in orchards showed no injury from either diuron or simazine up to and including 8 lbs per acre, indicating that trees established in the orchard are safe with diuron or simazine at up to 4 lbs/acre (p. 12, Col. 1, 3rd paragraph). Lange recites that The University of California weed control recommendation is for applications of diuron at 3.2 lbs per acre in a single fall application or 1.6 lbs per acre in split fall and spring applications for apples and pears. Based on the Examiner’s calculation, 1.6 lb/acre converts to 1.79 Kg/Ha, which is the claimed range in Claim 29. Thus, Lange teaches the features of Claims 22-23 and 29-30. Because Lange also teaches the use of diuron at 1 lb/acre, which converts to 1.1 Kg/Ha, Lange also renders obvious Claim 40 and 41.
Baur is in the same field of endeavor relating the invention of a method for thinning fruit with metamitron-containing formulation and provides the motivation for using diuron as thinning agents for pome fruit. Baur teaches that thinning is widely considered to be the most important measure in pome fruit growing and in the commercial cultivation of a large number of other fruit crops [0002].  Baur also calcium formate as foliar fertilizer in the metamitron-containing fruit thinning formulation, rendering obvious the features of Claims 26-28. The main advantages of using calcium formate includes being especially inexpensive to purchase, do not present problems with conventionally used calcium salts in agrochemical formulations, and calcium-formate-comprising formulations have better rainfastness than the conventionally used calcium salts [00020].  Plant intolerance symptoms were not observed in calcium formate application [0021]. The thinning formulations preferably comprise 0.1 to 50 g/l (0.01-5% by weight) of calcium formate. A calcium content of 1 to 20 g/l is especially preferred [0022]. Baur teaches the formulation containing metamitron at 50-400 mg/L metamitron, and 0.1-50 g/L calcium formate, which renders obvious the ratio in Claim 27. The formulation of Baur is suitable for thinning a variety of fruit crops including all apple and pear varieties, stone fruit, and citrus crops [0035]. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lange with that of Moss, and use the application rate taught by Lange on apples and pears using the method taught by Moss.  One would have been motivated to do so because Lange has shown that the taught application rate and recommended by the University of California is safe for use on apple and pear orchards.  A skilled artisan would use the method of fruit thinning using diuron taught by Moss on apples and pears because diuron has been known to be useful for application to a wide variety of fruit crops including apples and oranges, as evidenced by Lange2 (Table 3), and because it is known in the art that pome fruit crops such as apples and pears are desirable to thin per the teaching of Baur. In fact, Baur identified fruit thinning to be the most important measure in pome fruit growing. Therefore, it would be obvious to a skilled artisan to apply diuron to these pome crops in addition to oranges. 
prima facie case of obviousness exists. See MPEP 2144.05. 
Regarding Claims 40- 41, while the exact application rate ranges of 0.01 to 1.0 kg/ha and 0.01 to 0.5 kg/ha are not disclosed by the prior art, the differences in application rate do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such application rate is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of application rate of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum application rate. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. A person skilled in the art will figure out the appropriate application rate depending on how much thinning is desired, type of trees, environmental factors, etc.
The formulation of Baur allows for other thinning agents including urea; diuron is a member of this class of agent. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Baur with that of Moss, Guardiola and Greene, either combining metamitron with diuron or using diuron alone in the formulation per the method taught by Moss, and utilizing calcium formate at the concentration and ratio taught by Baur to arrive at the instantly claimed method.  One would have been motivated to do so because Baur has taught the many advantages of adding calcium formate in fruit thinning formulations including cost efficiency, improved 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments:
Applicant argues in the Remarks filed 08/19/20 that Baur deems that the photosynthesis inhibitors in Byers to be unsatisfactory as thinning agents due to plant injury they cause, while Moss did not evaluate plant injury, and Greene did not mention diuron.  See Remarks, p. 4 paragraphs 4-6 to p. 5, 1st paragraph.
This argument is moot because Byers is not utilized in the current rejection and such arguments would not apply to the instantly combined references.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                                                                                                                                

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616